DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2022 has been entered. Claims 1 and 5-25 are currently pending. 

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites “wherein the at least one of the antennas” when it should state “wherein at least one of the antennas”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the first conductive surface, the second conductive surface, and the electrical components are formed in a same plane along the Z-axis as claimed in claim 12; wherein the near-field device is encapsulated with a flexible material as claimed in claim 13; must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the flexible material".  There is insufficient antecedent basis for this limitation in the claim. It will be construed as being dependent on claim 5 since that is the first instance of a flexible material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 18-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerselaers et al. (US 2018/0241116, hereby referred as Kerselaers).
Regarding claim 1, Kerselaers teaches the following:
a physical structure for a near-field device, comprising: 
a near-field magnetic antenna, including a coil, configured to receive or transmit near-field magnetic signals (elements 615, figures 2-3); 
a near-field electric antenna (element 620, figures 2-3), including a conductive surface (element 630, figures 2-3), configured to receive or transmit near-field electric signals; and 
a set of electrical components, including a tuning circuit, electrically coupled to the coil in the near-field magnetic antenna and to the conductive surface in the near-field electric antenna (element 612, figures 2-3, “The core 612 may include various circuitry (e.g. the electrical apparatus referred to herein), and/or other electrical and mechanical parts”, paragraph [0045]; paragraph [0047]; “the core 612 is an electrical apparatus (not shown). The electrical apparatus can be: an integrated circuit (IC), an RF IC, a connector port, a circuit element; a tuning circuit, a receiver circuit and/or a transmitter circuit, a radio circuit, a microprocessor, a digital signal processor, an audio amplifier, a data processing unit, a human interface unit, and/or another antenna.”, paragraph [0051]); 
wherein at least one of: the coil of the near-field magnetic antenna, or the conductive surface of the near-field electric antenna, completely encircle the set of electrical components (as shown in figure 3A, “the electrically conductive surface 630 is wrapped completely, partially or multiply around the coils 615 and 617, the magnetic permeable material 610 and core 612”, paragraphs [0044]; [0050]; “the coils 615, 617 and the magnetic permeable material 610 encircle the circumference of the core 612.”, [0052]).

Regarding claim 18, Kerselaers as referred in claim 1 teaches the following:
wherein the electrical components further include a transceiver (“the core 612 is an electrical apparatus (not shown). The electrical apparatus can be: an integrated circuit (IC), an RF IC, a connector port, a circuit element; a tuning circuit, a receiver circuit and/or a transmitter circuit, a radio circuit, a microprocessor, a digital signal processor, an audio amplifier, a data processing unit, a human interface unit, and/or another antenna.”, paragraph [0051]).

Regarding claim 19, Kerselaers as referred in claim 1 teaches the following:
wherein either the coil of the near-field magnetic antenna (elements 615, figures 2-3), or the conductive surface of the near-field electric antenna (element 630, figures 2-3) has a planar topology (as shown in figure 2); and wherein the planar topology includes: a circle, a rectangle, a polygon, an oval, or a diamond (as shown in figure 2).

Regarding claim 20, Kerselaers as referred in claim 1 teaches the following:
further comprising a voltage boost coil (element 617, figure 2-3) electrically coupled to the near-field electric antenna (element 620, figures 2-3) and configured to boost a voltage from the electrical components sent to the near-field electric antenna in a transmit mode (paragraph [0039]); and 
wherein the voltage boost coil is electrically coupled to both the near-field electric antenna and the near-field magnetic antenna at a near-field antenna signal feeding connection (as shown in figure 2).

Regarding claim 21, Kerselaers as referred in claim 20 teaches the following:
wherein the voltage boost coil (element 617, figure 2-3) also completely encircles the set of electrical components (paragraph [0007] and [0052]). 

Regarding claim 22, Kerselaers as referred in claim 1 teaches the following:
wherein the device is embedded in at least one of: a patch, a glucose sensor, a wearable device; a smart watch; a smartwatch housing, a wireless mobile device, an earbud, a hearing aid, a headphone, an activity tracker, or a heart rate monitor (paragraphs [0021], [0029], and [0060]).

Regarding claim 23, Kerselaers as referred in claim 1 teaches the following:
wherein the at least one of the antennas completely encircle the set of electrical components without any gaps (as shown in figure 3A, “the electrically conductive surface 630 is wrapped completely, partially or multiply around the coils 615 and 617, the magnetic permeable material 610 and core 612”, paragraph [0044]; “the coils 615, 617 and the magnetic permeable material 610 encircle the circumference of the core 612.”, [0052]).

Regarding claim 25, Kerselaers teaches the following:
a near-field device, comprising: 
a near-field magnetic antenna, including a coil, configured to receive or transmit near-field magnetic signals (elements 615, figures 2-3); 
a near-field electric antenna (element 620, figures 2-3) configured to receive or transmit near-field electric signals (element 630, figures 2-3); and 
a set of electrical components, electrically coupled to the near-field magnetic antenna and the near-field electric antenna (element 612, figures 2-3, “The core 612 may include various circuitry (e.g. the electrical apparatus referred to herein), and/or other electrical and mechanical parts”, paragraph [0045]; paragraph [0047]; “the core 612 is an electrical apparatus (not shown). The electrical apparatus can be: an integrated circuit (IC), an RF IC, a connector port, a circuit element; a tuning circuit, a receiver circuit and/or a transmitter circuit, a radio circuit, a microprocessor, a digital signal processor, an audio amplifier, a data processing unit, a human interface unit, and/or another antenna.”, paragraph [0051]); 
wherein at least one of: the coil of the near-field magnetic antenna, or a conductive surface of the near-field electric antenna, forms a boundary around the set of electrical components (as shown in figure 3A, “the electrically conductive surface 630 is wrapped completely, partially or multiply around the coils 615 and 617, the magnetic permeable material 610 and core 612”, paragraphs [0044]; [0050]; “the coils 615, 617 and the magnetic permeable material 610 encircle the circumference of the core 612.”, paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (US 2018/0241116, hereby referred as Kerselaers) in view of Rawat et al. (US 2005/0134520, hereby referred as Rawat). 
Regarding claim 5, Kerselaers as referred in claim 1 teaches the structure with the exception for the following:
wherein the set of electrical components are fully encapsulated with a flexible material.
However, Kerselaers does teach that the core, which is what the set of electric components are encapsulated in, can be “a non-magnetic metallic core, a battery, air, or a solid” (paragraph [0051]). According to these teachings, one of ordinary skill in the art could use a flexible solid dielectric material which are commonly used to encapsulate electrical components. 
Rawat suggests the teachings of wherein the set of electrical components are fully encapsulated with a flexible material (figures 1-3, paragraphs [0031], [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the set of electrical components of Kerselaers to be fully encapsulated with a flexible dielectric material as suggested by the teachings of Kerselaers and Rawat in order to securely house the set of electrical components so that they do not shift positions while inside of the core since various connections need to be made to the antennas, while also providing seal to that allows for physical protection for the components and providing a predictable dielectric constant. 

Regarding claim 6, Kerselaers as modified in claim 5 teaches the following:
wherein the flexible material is a dielectric material (as explained in claim 5, Rawat, figures 1-3, paragraphs [0031], [0034]-[0035]).

Regarding claim 7, Kerselaers as modified in claim 5 teaches the following:
wherein the flexible material hermetically seals the electrical components from an external environment (as explained in claim 5, Rawat, figures 1-3, paragraphs [0031], [0034]-[0035]).

Regarding claim 8, Kerselaers as modified in claim 5 teaches the following:
wherein the conductive surface of the near-field electric antenna is a first conductive surface (element 630, figure 2).
The embodiment of figures 2-3 of Kerselaers as modified does not explicitly does not teach further comprising a second conductive surface included in the near-field electric antenna; and 
wherein the first conductive surface is attached to an outer top layer of the flexible material and the second conductive surface is attached to an outer bottom layer of the flexible material.
However, another embodiment of Kerselaers suggests the teachings of further comprising a first conductive surface (element 130, figure 1A) and a second conductive surface (element 125, figure 1A) included in the near-field electric antenna (element 120, figure 1A); and 
wherein the first conductive surface is attached to an outer top layer of the flexible material and the second conductive surface is attached to an outer bottom layer of the flexible material (as shown in figure 1A, the layers being in the up and down direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the near-field electric antenna of Kerselaers to also have a second conductive surface included in the near-field electric antenna; and wherein the first conductive surface is attached to an outer top layer of the flexible material and the second conductive surface is attached to an outer bottom layer of the flexible material as suggested by the teachings of other embodiments of Kerselaers which can be used to create a short dipole which provides electric fields that are confined near a user’s body when used as an wearable device (paragraphs [0029] and [0032]). 

Regarding claim 17, as best understood, Kerselaers as modified in claim 5 teaches the structure with the exception for the following:
wherein the electrical components are physically supported by a rigid substrate and the near-field magnetic and electric antennas are physically coupled only to the flexible material.
However, Kerselaers does teach that the electrical components are placed in the core 612 (“The core 612 may include various circuitry “, paragraph [0045]). According to these teachings, one of ordinary skill in the art that a rigid substrate such as a rigid printed circuit board could be used as a substrate to support the electrical components inside the core since they would need to be placed in a certain area in the core, and not just floating. Also according to these teachings, one of ordinary skill in the art could use a flexible solid dielectric material which are commonly used to encapsulate electrical components. 
Rawat suggests the teachings of wherein the set of electrical components are fully encapsulated with a flexible material (figures 1-3, paragraphs [0031], [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electrical components of Kerselaers as modified to be physically supported by a rigid substrate and the near-field magnetic and electric antennas are physically coupled only to the flexible material as suggested by the teachings of Kerselaers and Rawat in order to securely house the set of electrical components on a rigid substrate so that they do not shift positions while inside of the core since various connections need to be made to the antennas, while also providing seal to that allows for physical protection for the components and providing a predictable dielectric constant, and providing a support for the electric and magnetic antennas. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (US 2018/0241116, hereby referred as Kerselaers).
Regarding claim 9, Kerselaers as referred in claim 1 teaches the following:
wherein the electrical components form a plane along a Z-axis of the device (elements 612, figures 2-3, paragraphs [0045], [0047], [0051]; the z-axis would be in the up and down direction of figure 2); 
wherein the conductive surface of the near-field electric antenna is a first conductive surface (element 630, figure 2). 
The embodiment of figures 2-3 of Kerselaers does not explicitly teach further comprising a second conductive surface included in the near-field electric antenna; and 
wherein the first conductive surface and the second conductive surface are separated by a non-zero distance along the Z-axis.
However, another embodiment of Kerselaers suggests the teachings of further comprising a first conductive surface (element 130, figure 1A) and a second conductive surface (element 125, figure 1A) included in the near-field electric antenna (element 120, figure 1A); and 
wherein the first conductive surface and the second conductive surface are separated by a non-zero distance along the Z-axis (as shown in figure 1A, the z-axis being in the up and down direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the near-field electric antenna of Kerselaers to also have a second conductive surface included in the near-field electric antenna; and wherein the first conductive surface and the second conductive surface are separated by a non-zero distance along the Z-axis as suggested by the teachings of other embodiments of Kerselaers which can be used to create a short dipole which provides electric fields that are confined near a user’s body when used as an wearable device (paragraphs [0029] and [0032]). 

Regarding claim 10, Kerselaers as modified in claim 9 teaches the following:
wherein the distance is a greatest possible distance along the Z-axis limited only by outer surfaces of the physical structure of the near-field device (as shown in figures 1-3 and explained in claim 9, the conductive surfaces are on opposite sides of the near-field electric antenna with respect to the z-axis, and the distance is limited by the physical structure).

Regarding claim 11, Kerselaers as referred in claim 1 teaches the following:
wherein the electrical components form a plane along a Z-axis of the device (elements 612, figures 2-3, paragraphs [0045], [0047], [0051]; the z-axis would be in the up and down direction of figure 2); 
wherein the conductive surface of the near-field electric antenna is a first conductive surface (element 630, figure 2). 
The embodiment of figures 2-3 of Kerselaers does not explicitly teach further comprising a second conductive surface included in the near-field electric antenna; and 
wherein the first conductive surface forms a plane higher than the electrical components along the Z-axis; and 
wherein the second conductive surface forms a plane lower than the electrical components along the Z-axis.
However, another embodiment of Kerselaers suggests the teachings of further comprising a first conductive surface (element 125, figure 1A) and a second conductive surface (element 130, figure 1A) included in the near-field electric antenna (element 120, figure 1A); and 
wherein the first conductive surface forms a plane higher than the electrical components along the Z-axis (as shown in figure 1A); and 
wherein the second conductive surface forms a plane lower than the electrical components along the Z-axis (as shown in figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the near-field electric antenna of Kerselaers to also have a second conductive surface included in the near-field electric antenna; and wherein the first conductive surface forms a plane higher than the electrical components along the Z-axis; and wherein the second conductive surface forms a plane lower than the electrical components along the Z-axis as suggested by the teachings of other embodiments of Kerselaers which can be used to create a short dipole which provides electric fields that are confined near a user’s body when used as an wearable device (paragraphs [0029] and [0032]).

Regarding claim 12, Kerselaers as referred in claim 1 teaches the following:
wherein the electrical components form a plane along a Z-axis of the device (elements 612, figures 2-3, paragraphs [0045], [0047], [0051]; the z-axis as shown in figure 3A); 
wherein the conductive surface of the near-field electric antenna is a first conductive surface (element 630, figure 2); 
The embodiment of figures 2-3 of Kerselaers does not explicitly teach further comprising a second conductive surface included in the near-field electric antenna; and 
wherein the first conductive surface, the second conductive surface, and the electrical components are formed in a same plane along the Z-axis.
However, another embodiment of Kerselaers suggests the teachings of further comprising a first conductive surface (element 125, figure 1A) and a second conductive surface (element 130, figure 1A) included in the near-field electric antenna (element 120, figure 1A); and 
wherein the first conductive surface, the second conductive surface, and the electrical components are formed in a same plane along the Z-axis (as shown in figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have near-field electric antenna of Kerselaers to also have a second conductive surface included in the near-field electric antenna; and wherein the first conductive surface, the second conductive surface, and the electrical components are formed in a same plane along the Z-axis as suggested by the teachings of other embodiments of Kerselaers which can be used to create a short dipole which provides electric fields that are confined near a user’s body when used as an wearable device (paragraphs [0029] and [0032]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (US 2018/0241116, hereby referred as Kerselaers) in view of Rawat et al. (US 2005/0134520, hereby referred as Rawat) and Huang et al. (US 2021/0239648, hereby referred as Huang).
Regarding claim 13, Kerselaers as referred in claim 1 teaches the structure with the exception for the following:
wherein the near-field device is encapsulated with a flexible material; and wherein the flexible material is configured to be pierced by another device to create a via.
However Kerselaers does teach that the structure is used for devices positioned around a body (“Applications of devices including the NFEMI antenna include: portable devices, portable devices positioned around a body (e.g. hearing aids, body network devices for healthcare applications), and other devices having NFEMI functionality”, paragraph [0039]). 
Rawat suggests the teachings of a implanting an antenna into a body (paragraph [0004]-[0006]); wherein the antenna device is encapsulated with a flexible material (figures 1-3, paragraphs [0031], [0034]-[0035]). 
Huang suggests the teachings of using a needle to implant a biosensor device which may include an antenna into a body (paragraph [0071]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the near-field device of Kerselaers to be encapsulated with a flexible material; and wherein the flexible material is configured to be pierced by another device to create a via as suggested by the teachings of Kerselaers, Rawat, and Huang in order to protect the near-field device by encapsulating it in a flexible material which provides a seal to that allows for physical protection, and to allow the near-field device to be implanted into the body of a user by using a hypodermic needle so that the near-field device can be used for healthcare applications (Kerselaers, paragraph [0039]) (Rawat, paragraph [0004]-[0006]) (Huang, paragraph [0071]).

Regarding claim 14, Kerselaers as modified in claim 13 teaches the following:
wherein the flexible material is configured to be pierced by a hypodermic needle (Huang, paragraph [0071], figures 3, 9, and 24). The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114. The recitation of “the flexible material is configured to be pierced by a hypodermic needle” does not distinguish the present invention over the prior art of Kerselaers in view of Rawat who teaches the structure as claimed.

Regarding claim 15, Kerselaers as referred in claim 1 teaches the structure with the exception for the following:
further comprising a via; wherein the via is completely encircled by the antennas.
However Kerselaers does teach that the antennas encircle everything inside of them (paragraph [0007] and [0052]; as shown in figure 3A, “the electrically conductive surface 630 is wrapped completely, partially or multiply around the coils 615 and 617, the magnetic permeable material 610 and core 612”, paragraph [0044]). Kerselaers also does teach that the structure is used for devices positioned around a body (“Applications of devices including the NFEMI antenna include: portable devices, portable devices positioned around a body (e.g. hearing aids, body network devices for healthcare applications), and other devices having NFEMI functionality”, paragraph [0039]).
Rawat suggests the teachings of a implanting an antenna into a body (paragraph [0004]-[0006]).
Huang suggests the teachings of using a needle to implant a biosensor device which may include an antenna into a body (paragraph [0071]). Huang also teaches having a via (element 904, figures 9, 19-20) in the center of the structure to allow a needle to pass through and implant it into a body (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the structure of Kerselaers to include a via in the center; wherein the via is completely encircled by the antennas as suggested by the teachings of Kerselaers, Rawat, and Huang in order to allow the structure to allow a needle to pass through it so that the structure is implanted into the body of a user so that the near-field device can be used for healthcare applications (Kerselaers, paragraph [0039]) (Rawat, paragraph [0004]-[0006]) (Huang, paragraph [0071]).

Regarding claim 16, Kerselaers as modified in claim 15 teaches the following:
wherein the via is centered within the antennas (as explained in claim 15; and Huang, paragraph [0071], figures 3, 9, and 24).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (US 2018/0241116, hereby referred as Kerselaers) in view of Kerselaers et al. (US 9,941,937).
Regarding claim 24, Kerselaers as referred in claim 1 teaches the structure with the exception for the following:
wherein the device is embedded in a human medical sensor wearable patch.
However Kerselaers does teach that the structure is used for devices positioned around a body (“Applications of devices including the NFEMI antenna include: portable devices, portable devices positioned around a body (e.g. hearing aids, body network devices for healthcare applications), and other devices having NFEMI functionality”, paragraph [0039]). 
Kerselaers et al. suggests the teachings of the device is embedded in a human medical sensor wearable patch (column, 5, lines 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the device of Kerselaers to be embedded in a human medical sensor wearable patch as suggested by the teachings of Kerselaers and Kerselaers et al. in order to so that the device can be integrated and used near the human body for healthcare applications to monitor things such as the blood sugar of a user (Kerselaers et al., column 4, lines 60-64).

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior arts from the same applicant which are cited can be used in place of Kerselaers et al. (US 2018/0241116) since they have similar disclosures.
While the current claims are rejected, the examiner does notice differences between the prior art and the disclosed invention. If everything from figure 3B, including the subject material of claims 9 (or 11), 15, 17, and 20, was disclosed in the independent claims, it would overcome the current prior art rejections. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845